F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         FEB 4 1999
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 GARVIN THOMAS,

          Plaintiff-Appellant,

               v.                                        No. 98-6348
                                                   (D.C. No. CV-98-289-C)
 JAMES L. SAFFLE; STEVE                                  (W.D. Okla.)
 HARGETT; DENNIS COTNER;
 JUDY OWEN; BRYAN PALMER;
 BAKSHI; VICKI GOODSEN,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Therefore, the

case is ordered submitted without oral argument.

      Plaintiff Garvin Thomas, an inmate appearing pro se, appeals the district


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
court’s dismissal of his claims and entry of summary judgment in favor of

defendants. We affirm.

       Thomas brought this 42 U.S.C. § 1983 action against various officials of

the correctional center, alleging he had been denied medical treatment in violation

of the Eighth Amendment, dismissed from his job duties at the laundry center

because of discrimination, and transferred from his cell in retaliation for filing

grievances. Defendants filed a motion to dismiss or in the alternative for

summary judgment. The district court adopted the magistrate judge’s

recommendation and granted summary judgment in favor of defendants and

dismissed plaintiff’s claims.   1



       We review de novo the district court’s decision on a motion to dismiss for

failure to state a claim or motion for summary judgment.      See Wolf v. Prudential

Ins. Co. , 50 F.3d 793, 796 (10th Cir. 1995);     Swoboda v. Dubach , 992 F.2d 286,

289 (10th Cir. 1993). Dismissal of a complaint is proper only where, after taking

all well-pleaded factual allegations as true, “it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him


       1
          Pursuant to Local Rule 7.1(e), Thomas was allowed eighteen days to
respond to defendants’ motion filed on June 16, 1998. Thomas filed his response
on July 16, 1998. Thomas asserts the district court wrongfully applied the rule
because he had no knowledge of the requirement. We need not decide if Thomas’
pro se status excuses his late filing, see Meade v. Grubbs , 841 F.2d 1512, 1521-22
(10th Cir. 1988), because like the district court, our conclusion is not based on
failure to adhere to local rules.

                                            -2-
to relief.” Conley v. Gibson , 355 U.S. 41, 45-46 (1957). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c). In applying this standard,

we examine the factual record in the light most favorable to the nonmoving party.

See Wolf , 50 F.3d at 796.

        Thomas asserts failure to provide x-rays, blood work, and a biopsy

constituted deliberate indifference to his medical needs. Thomas sought medical

treatment for a lump on his right testicle. A urologist diagnosed the lump as a

cyst and prescribed medication and treatment. Thomas was seen at least six times

by medical personnel, who concluded each time that the cyst was unchanged in

size.

        The Eighth Amendment right to medical care is violated if prison officials

manifest a deliberate indifference to an individual’s serious medical needs.      See

Wilson v. Seiter , 501 U.S. 294, 297 (1991). Thomas has not proffered any

evidence from which a deliberate indifference to his medical needs could be

inferred. He expresses his subjective dissatisfaction with the treatment.

Disagreement regarding treatment is not sufficient to maintain a deliberate

indifference cruel and unusual punishment claim. “[T]he question whether . . .


                                            -3-
additional . . . forms of treatment [are] indicated is a classic example of a matter

for medical judgment. A medical decision not to order an X-ray, or like

measures, does not represent cruel and unusual punishment. At most it is medical

malpractice.” Estelle v. Gamble , 429 U.S. 97, 107 (1976);     see Olson v. Stotts , 9

F.3d 1475, 1477 (10th Cir. 1993) (differences of medical opinion do not violate a

prisoner’s constitutional rights);   Johnson v. Stephan , 6 F.3d 691, 692 (10th Cir.

1993) (same).

       Thomas also contends his job duties in the laundry center were terminated

in violation of the Fourteenth Amendment. Specifically, he asserts defendant

Bakshi unlawfully discriminated against him because he sought medical help.

Although an inmate has no right to a job in prison or to any particular job

assignment, prison officials cannot discriminate on the basis of age, race, or

handicap. See Williams v. Meese , 926 F.2d 994, 998 (10th Cir. 1991). Thomas

has failed to allege discrimination on any of these bases and therefore has failed

to state a claim. Even construing his allegations as asserting discrimination based

on handicap, there is no evidence to support such a theory. The record supports

the conclusion that Thomas was terminated for unauthorized tardiness and

absences. Thomas had previously been terminated for repeated unexcused

absences. When he was rehired, he was advised to contact his supervisors if he

had a medical appointment or was too sick to work. Thomas ignored these


                                            -4-
warnings and, without notifying his supervisors, went to sick call instead of to the

laundry center. This chain of events, which is not disputed, cannot support an

inference of discrimination.

       Thomas contends he was transferred from his cell in retaliation for filing

grievances.   2
                  A prison official may not retaliate against an inmate for exercising a

constitutional right.    See Peterson v. Shanks , 149 F.3d 1140, 1144 (10th Cir.

1998). However, an inmate may not base a retaliation claim on conjecture. The

inmate must prove that “but for” the retaliatory motive, the incidents referred to

would not have taken place. In other words, an inmate claiming retaliation must

allege specific facts showing retaliation because of the exercise of the prisoner’s

constitutional rights.    Id.

       Thomas has failed in this regard. After Thomas sought and obtained

several cell changes, defendant Bryan Palmer granted Thomas a final cell change

on the condition that no further changes would be authorized. Nevertheless,

Thomas sought another change through Palmer and it was denied. Thomas

approached another official for a change. Palmer advised Thomas he was being

removed from Palmer’s unit. There is no evidence in the record to support a link

between Thomas’ decision to file grievances and Palmer’s decision to transfer


       2
         Thomas also claims defendant Bryan Palmer threatened to transfer him to
a Texas institution. Since he was not transferred to Texas, this purported threat is
irrelevant.

                                             -5-
Thomas. In the absence of such “but for” evidence, an inmate’s retaliation claim

is properly dismissed.   Id.

       AFFIRMED. The mandate shall issue forthwith.

                                             Entered for the Court

                                             Mary Beck Briscoe
                                             Circuit Judge




                                       -6-